PER CURIAM
Defendant was charged with unlawful delivery of a controlled substance as part of a scheme or network. There is no record that he filed a demurrer. He pled guilty as part of an agreement in which the prosecutor agreed to stipulate that defendant would be sentenced under gridblock 8G and agreed not to prosecute defendant on a second felony drug offense. Defendant’s assignment of error is that the court erred in sentencing him to 22 months imprisonment, which is within the presumptive range for gridblock 8G. He contends that, because after he was sentenced we held that the “scheme or network” language violated the Oregon constitution, his sentence must be vacated. See State v. Moeller, 105 Or App 434, 806 P2d 130, rev dismissed 312 Or 76, 815 P2d 201 (1991).
There is no authority for us to review the sentence here. ORS 138.222(2)(d); State v. Rathbone I, 110 Or App 414, 823 P2d 430 (1991).
Affirmed.